 


109 HRES 1087 EH: Designating Room H–139 of the Capitol as the 
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1087 
In the House of Representatives, U. S.,

December 5, 2006
 
RESOLUTION 
Designating Room H–139 of the Capitol as the Henry J. Hyde Room. 
 
 
That— 
(1)Room H–139 of the Capitol shall be known and designated as the Henry J. Hyde Room; and 
(2)this resolution shall take effect on the day following the date on which Henry J. Hyde is no longer serving as a Member of the House of Representatives. 
 
Karen L. HaasClerk.
